BROWN, Justice.
The defendant was tried under an indictment returned by the grand jury of Baldwin County, charging him with murder in the first degree. Upon his trial he was convicted of manslaughter in the first degree and from the judgment of conviction he appealed to the Court of Appeals. The Court of Appeals reversed the judgment and the State has brought the case here by certiorari.
We have examined the opinion of the Court of Appeals and find that it clearly states the law applicable to the case. The writ of certiorari is therefore denied.
Writ denied.
FOSTER, LAWSON and STAKELY, JJ., concur.